Case 2:19-cr-14040-KMM Document 19 Entered on FLSD Docket 08/28/2019 Page 1 of 4



                            UN ITED STA TES D ISTRIC T C O U RT
                            SOUTHERN DISTRICT OF FLORIDA
                          CASE NO.19-14040-CR-M OORE/M AYNARD

  U NITED STA TES O F A M ER ICA ,

          Plaintiff,

  V.


  CH ARI,TO N E DW AR D LA CH A SE ,

         D efendant.


                          R EPO R T AN D R ECO M M EN DA TIO N O N
                M O TIO N TO D ETER M IN E CO M PETEN CY O F DEFEND A N T

          TH IS CAU SE com esbefore the Courtfora com petency hearing based upon theM otion to

  DetermineCompetencyoftheDefendantED.E.7)intheabovereferencedcase.Havingconvened
  aheming on August26,2019,tllisCourtrecomm endsto theDistrictCotlrtasfollows:

                  The D efendr t,Charlton Edw ard La Chase,appeared before the undersigned on

  M ay 28,2019 foran initialappearanceon a crim inalcomplaintfiled againsthim .Thecomplaint

  charges Defendant with transm itling threats through interstate and foreign commtmications in

  violationof18U.S.C.j875(c). (D.E.1q.1 BecauseM1*.LaChaseisdeaf,theinitialappearance
  and al1subsequentproceeding w ere intep reted forllim by courtintep reterscertified in Am erican

  Sign Language. Defendantwas temporarily detained as dangerto commllnity ED.E.4jand
  appoztedtheFederalPublicDefender'sOfficetorepresenthirn(D.E.52.2



  1DefendantwassubsequentlyindictedonAugust8,2019.(D.E.151.
  2 Defendantrecently completed a term ofeighteen m onths' im prisonm ent im posed by the Honorable Robin L.
  Rosenbergin CaseNo.18-CR-1401I-RLR.Thatcasealsoinvolvedchargesoftransm ittingthreatstlzrough interstate
  com merce.A ssistantFederalPublicDefenderFletcherPeacock representsM r.La Chasein both cases.
Case 2:19-cr-14040-KMM Document 19 Entered on FLSD Docket 08/28/2019 Page 2 of 4



                 OnJune6,2019,thelmdersigned grantedam otion forcompetencyevaluation filed

  bydefensecounselpursuantto 18U.S.C.j4241(a).Thepartiesrequestedthattheevaluation be
  conducted byDr.ShanaW illiam s,Psy.D.,aforensicpsychologistwhoisalsofluentinAm erican

  Sign Language. Dr.W illiamshaspreviousexperiencewith MT.La Chasebecause she evaluated

  him forcompetencybeforein apreviouscase.Theundersigned directed Dr.W illinm sto evaluate

  Defendant'scompetencytostalldtrialinthismatter.(D.E.9j.
         3.      On July 20,2019,Dr.W illinm sprepared a reportofherevaluation.3 The report,

  along with m edicalandm entalhealth recordsreferenced therein,indicatesthatDefendantsuffers

  from bipolar l disorder,with psychotic symptom s and possibly other mental disorders. Dr.

  W illiam sconcludesthatwhile Defendantevidencessom e ability to tmderstand the proceedings

  againsthim ,he experiencespersistentdelusionalthinking and paranoid processesthatleave him

  ulzable to assistllis counselin his defense. Dr.W illiams thus recommends thatthe Courtfind

  D efendantincom petentto engage in theseproceedings.

         4.      Theundersignedheld acompetency hearing on August26,2019.ED.E.18q.The
  D efendant,hisattorney,and the governm ent'sattorney werepresentin courtdtlring the hearing.

  Dr.W illiam sattendedthehearing inpersonandreiteratedthefindingsand opinionssheexpressed

  in herreport. Dr.W illiam salso stressed the im pactofM r.La Chase'sdeal esswhen combined

  with his m ental illness on llis ability to tmderstand the proceedings and properly assist in his

  defense. A ccording to D r.W illiam s'report, Defendant's Gûsevere to profotm d hearing loss and

  pervasive lack of izttbrmation and mental health disorder a1l decrease his ability to gain

  competenc/'.Asaresult,Gsarlyappropriateinterventionsmustbepresentedwithaccommodations,
  including a Sign Language Interpreter.''



  3'
   fheundersigned dkected defensecounselto fileDr.W illiams'reportsunderseal.
Case 2:19-cr-14040-KMM Document 19 Entered on FLSD Docket 08/28/2019 Page 3 of 4



                 Based on the report,counselforboth parties agreed thatDefendantisunable to

  assisthiscounselinthismatterandthatheisincompetentwiththemenningof18U.S.C.j4241(a).
                 Having reviewed Dr.W illinms'report,heard hertestim ony,and with both parties

  agreeingtothereport'scontentand conclusions,theundersigned findsby apreponderance ofthe

  evidencethattheDefendantispresently suffering âom a mentaldiseaseordefectrendering him

  m entally incompetentto theextentthatheisunableto understr dthenatureatld consequencesof

  theproceedingsagainsthim orto assistproperlyin hisown defense.

         ACCORDIN GLY,this Cotu'trecomm ends to the DistrictCourtthatthe Psychological

  Competency Evaluation dated July 20,2019f'
                                           rom Dr.W illiamsbeACCEPTED,thefindingsset

  forth therein beADOPTED andtheDefendantbe fotmdnotcompetentto proceed totrial;

         ItisfurtherrecommendedthattheDistrictCourtenteran orderplzrsuantto 18U.S.C.j
  4241(d)committing Defendanttothe custody oftheAttorney General,who shallimmediately
  hospitalizeDefendant fortreatmentin asuitablefacility forareasonableperiod oftime(notto
  exceedfourmonths)asisnecessarytodeterminewhetherthereisasubstantialprobabilitythatin
  theforeseeable future D efendantw illattain the capacity to perm ittheseproceedingsto go forward;

         It is farther recom m ended that D efendantbe designated to the FederalM edical Center,

  Butner,by orderoftheDistlictCoult andprovided ilzpersonAmerican Sign Lr guagetranslators
  dtlringtherapy sessionsand otherappropriateaccom modationsdueto hishearing loss,
                                                                                 '4

         ItisfurtherrecommendedthattheDistrictCourtholda statasconferencewithin sixty days

  to obtain an update on D efendant's stam s orreferthe m atterto the undersigned to do so.

         Thepartieshaveagreedtowaivethefolzrteen dayperiodtofileobjectionstothisReport
  andRecommendation.PursuanttoFederalRulesofCriminalProcedlzreRule59(b)(2),failureto


  4Thepartiesap eedto and subm ittedthislanguagetotheCourt.
Case 2:19-cr-14040-KMM Document 19 Entered on FLSD Docket 08/28/2019 Page 4 of 4



  fileatimelyobjectiontothisReportandRecommendationwaivestheparty'srighttoreview,and
  itbarstheparty âom attacking on appealany legalnllingsorfactfindingscontainedherein.

          DONEandSUBMITTED inChambersatFortPierce,Florida,this 2% Y'
                                                                   Y yofAugust,
  2019.


                                                            i
                                          SHAN IEK M .M A YN A
                                          U nited StatesM agistrate Judge
          Copiesfnrnished:
          H on.K .M ichaelM oore
          AFPD FletcherPeacock
          AUSA Rolando Garcia
          U .S.M arshal




                                             4
